Citation Nr: 1129124	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  10-47 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been obtained to reopen a claim of entitlement to service connection for residuals of a right hand laceration, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to July 1959, and from October 1961 to September 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating determination of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Wichita, Kansas.  

In April 2011, the Veteran testified before the undersigned Acting Veterans Law Judge; a transcript of that hearing is associated with the claims folder.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The underlying issue of service connection for residuals of a right hand laceration is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was previously denied service connection for residuals of a right hand laceration in December 1978, August 2007, and January 2010; he was notified of these decisions, but did not appeal them.  

2.  Evidence associated with the claims file since the most recent denial in January 2010, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim for service connection.  


CONCLUSIONS OF LAW

1.  The January 2010 RO decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

2.  New and material evidence has been submitted with respect to the issue of entitlement to service connection for residuals of a right hand laceration.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Without deciding whether the notice and development requirements have been satisfied in the present case, it is the Board's conclusion that this law does not preclude the Board from adjudicating the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for residuals of a right hand laceration.  This is so because the Board is taking action favorable to the Veteran by finding that new and material evidence has been submitted.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

The Veteran asserts that he has submitted new and material evidence that is sufficient to reopen his claim for residuals of a right hand injury.  At his April 2011 hearing, the Veteran testified that he lacerated his right hand between the thumb and index finger when he was cutting leather close to a broken cable, and his ship rolled.  He stated that he was rushed to sick bay for stitches; he also testified that a piece of the knife blade remains in his hand.  He indicated that all of his treatment was aboard ship, and that although he was treated by a private physician shortly after separation from service, in about 1959, that these records had been destroyed.  

Historically, the Veteran filed a claim for residuals of a right hand laceration that was denied by the RO in December 1978.  In its denial, the RO noted that there was no evidence in the Veteran's service treatment records of any treatment for a laceration to the right hand, and no such injury was noted on his discharge exam in dated in July 1959.  The Veteran was notified of this decision in May 1979.  Thereafter, in March 2007, he submitted a statement indicating that he desired to file a claim for service connection for stitches received in his right hand during service.  The RO notified the Veteran that in order to reconsider his claim he must submit new and material evidence.  Nothing was received from the Veteran, however, and the RO administratively denied the Veteran's request to reopen his claim for service connection for residuals of a right hand laceration by letter dated in August 2007.  In December 2009, the Veteran filed to reopen the claim, and in January 2010, the RO denied the claim.  

The Veteran did not appeal the May 1979, August 2007, or January 2010 denials of his claim, and the RO's decisions became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2009); 38 C.F.R. § 20.1103 (2010).  In July 2010, the Veteran filed to reopen his claim for service connection.  In July 2007, the RO denied the claim, after the RO determined that new and material had not been received.  The Veteran has appealed.  

Generally, an unappealed rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  However, a veteran may request that VA reopen his claim upon the receipt of new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  Evidence that is "new and material" is defined as evidence not previously submitted which relates to an unestablished fact necessary to substantiate the claim and presents the reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

At the time of the prior denial in this matter, as issued in the January 2010 administrative denial, the evidence under consideration consisted of lay statements by the Veteran that he received thirty-two stitches in his right hand in 1959 while serving aboard the U.S.S. Brinkley Bass.  Also of record were the Veteran's service treatment records, which did not contain any reference to an injury, laceration or otherwise, to the right hand.  The Veteran's separation examination report from his first period of active duty, dated in July 1959, showed that his upper extremities were clinically evaluated as normal.  The Veteran's entrance examination report for his second period of service, dated in October 1961, noted a four-inch scar on the right hand.  The accompanying "report of medical history" notes a "minor laceration" of the right hand, with no complications or sequalae, and showed that the Veteran indicated that his usual profession was "insulation."  The Veteran's separation examination report, dated in September 1962, noted a four-inch scar on the Veteran's right hand, and showed that his upper extremities were clinically evaluated as normal.  

The medical evidence which has been submitted since the RO's January 2010 decision includes a private magnetic resonance imaging (MRI) study of the right hand, dated in March 2010, which notes a reported history of right hand swelling after a fall several months before, a history of hand trauma with a slice at the base of the thumb with a knife, and that parts of a cable are in the hand from an injury from 1959.  The report notes the presence of a foreign body within the subcutaneous tissues adjacent to the fifth metacarpophalangeal joint, measuring 3 x 1.5 millimeters (mm.) with a second foreign body in the ventral and slightly radial aspects to the pisiform bone measuring 5 x 2 mm.  

A VA progress note, dated in January 2010, notes that the Veteran has right hand swelling and pain, with a 3 mm. foreign body at the level of the distal fifth metacarpal bone.  A VA progress note, dated in May 2010, shows that he has "posttraumatic scarring on the volar aspect of the right hand."  

This evidence, that was not of record at the time of the January 2010 RO decision, is not cumulative; thus it is "new" within the meaning of 38 C.F.R. § 3.156.  The Board further finds that this evidence is material.  In this case, the Veteran's submitted post-service treatment reports show right hand diagnoses and pathology that were not of record in January 2010.  The claim is therefore reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 119-21 (2010) (holding that an appellant need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance).  As such, the Board finds that new and material evidence has been submitted and the Veteran's previously denied claim of entitlement to service connection for residuals of a right hand laceration is reopened.  


ORDER

The Veteran's previously denied claim for service connection for residuals of a right hand laceration is reopened, and to this extent the appeal is granted.  


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The appellant's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

In this case, a review of the Veteran's statements shows that he asserts that he cut his hand between his thumb and index finger during service, and that he was given 32 stitches.  He also appears to have stated that he has parts of a cable in his hand; there is some ambiguity as to whether the knife wound and the cable injury occurred at the same time, or at separate times.  A four-inch right hand scar was noted upon entrance into his second period of active duty, and upon separation from service.  There is medical evidence of record which shows that he currently has retained foreign bodies in his right hand. 

Under the circumstances, the appellant should be afforded examination of his right hand, to include an etiological opinion.  McLendon.  Inasmuch as the Veteran was shown to have a four-inch right hand scar upon entrance into his second period of active duty, the opinion should address the possibility of aggravation.  See  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) (2010).  

The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be scheduled for an examination of his right hand, in order to ascertain the nature and etiology of all right hand disorders.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination.  

a) The examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran has residuals of a right hand laceration that were caused, or aggravated by, his service.  

b)  If the examiner cannot express any part of the requested opinions, the examiner should explain the reasons therefor.

c)  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2.  Readjudicate the issue on appeal.  If the determination of this claim remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


